August 17, 1993   UNITED STATES COURT OF APPEALS
                      FOR THE FIRST CIRCUIT
                                           

No. 92-2339

                    ERNEST PITOCHELLI, ET AL.,

                      Plaintiffs, Appellee,

                                v.

                        TOWN OF JOHNSTON,

                      Defendant, Appellant.

                                           

                           ERRATA SHEET

     The opinion of this Court issued on July 6, 1993, is amended
as follows:

     Strike the first full paragraph on page 6.

     Strike "as modified" in the mandate paragraph on page 6.

July 6, 1993
                      [NOT FOR PUBLICATION]

                  UNITED STATES COURT OF APPEALS
                      FOR THE FIRST CIRCUIT

                                           

No. 92-2339

                    ERNEST PITOCHELLI, ET AL.,

                      Plaintiffs, Appellees,

                                v.

                        TOWN OF JOHNSTON,

                      Defendant, Appellant.

                                           

           APPEAL FROM THE UNITED STATES DISTRICT COURT

                 FOR THE DISTRICT OF RHODE ISLAND

          [Hon. Ronald R. Lagueux, U.S. District Judge]
                                                      

                                           

                              Before

                      Boudin, Circuit Judge,
                                           
                  Coffin, Senior Circuit Judge,
                                              
                    and Stahl, Circuit Judge.
                                            

                                           

  Thomas A. DiLuglio for appellant.
                    
  John A. Glasson for appellees.
                 

                                           

                                           

     COFFIN, Senior Circuit Judge.  Defendant appeals an award of
                                 

attorney's  and   expert  fees  granted  to   plaintiffs  at  the

conclusion of their successful  challenge to the voting districts

in the Town of Johnston, Rhode Island.  We decrease the amount of

the expert fees award but otherwise affirm.

                                I.

     The Town  of Johnston  contains five councilmanic  districts

that, until this litigation, had not been redrawn since they were

adopted in 1963.   In June  1990, two registered voters  sued the

town pursuant to the Civil Rights Act of 1871, 42 U.S.C.    1983,

1985(3), to  effect reapportionment  in accordance with  the one-

person,  one-vote standard  of  Reynolds v.  Sims,  377 U.S.  533
                                                 

(1964).  In their motion for a preliminary injunction, plaintiffs

sought immediate redistricting according to data collected in the

1980 census  or, alternatively,  electing all  seats  in 1990  at

large.    The district  court  determined  that the  councilmanic

districts were malapportioned and ordered the town to conduct at-

large  elections that year.  It did not yet require redistricting

because release of the 1990 census data was imminent and the town

could  not  reapportion  the  districts  without  postponing  the

elections.  

     Once data from the  1990 census became available, plaintiffs

amended their  complaint to request redistricting  based on these

population  figures.   Finally,  in August  1992,  on the  eve of

trial, the town submitted  a reapportionment plan using  the 1990

                               -3-

census  data.   The plan,  with some  revisions, was  accepted by

plaintiffs and the court, and a consent judgment was entered.

     Plaintiffs then moved for  attorney's fees, expert fees, and

costs,   totalling  $26,398.13.     The  town  objected,  arguing

primarily that  plaintiffs  were not  entitled  to a  full  award

because they  had not prevailed  on all of their  claims and that

the town was not  responsible for the malapportionment.   After a

hearing, the district court  awarded plaintiffs the entire amount

of their request.  This appeal followed.  

                               II.

     In an action  to enforce civil rights,  the prevailing party

may recover attorney's and expert fees.   42 U.S.C.   1988.1  The

determination  of whether a party  has prevailed and the decision

to  award  fees  is committed  to  the  sound  discretion of  the

district  court.    McDonald v.  Secretary  of  Health  and Human
                                                                 

Servs., 884 F.2d 1468, 1474 (1st  Cir. 1989).  The district court
      

must   provide  a  clear  explanation  of  its  award  to  ensure

meaningful  review.  Grendel's Den, Inc. v. Larkin, 749 F.2d 945,
                                                  

950 (1st Cir. 1984).

     The  town concedes  plaintiffs' entitlement  to an  award of

attorney's and expert fees.   At oral argument, it  also conceded

that plaintiffs are entitled to the full amount requested if they

                    

1  The retroactive applicability of the Civil Rights Act of 1991,
which  amended Section  1988  to allow  the  prevailing party  to
recover  expert fees,  currently  is pending  before the  Supreme
Court.   See  Landgraf v.  USI  Film Products,  113 S.  Ct.  1250
                                             
(1993), granting cert. in part to, 968 F.2d 427 (5th  Cir. 1992).
                                 
We need not determine whether the Act applies to this proceeding,
however, because defendant has never raised the issue.

                               -4-

are found  to be the prevailing  party on all their  claims.  The

town  protests,  however, that  the  award  is excessive  because

plaintiffs did not succeed  in obtaining reapportionment based on

the 1980 census, as they originally requested.

     A party prevails if it "`succeed[s] on any significant issue

in litigation which achieve[s] some of the benefit [it] sought in

bringing  the suit.'"  McDonald, 884 F.2d at 1474 (quoting Nadeau
                                                                 

v. Helgemoe, 581 F.2d 275, 278-79 (1st Cir. 1978)).  The district
           

court determined that plaintiffs had achieved their ultimate goal

of  a just  reapportionment,  based  on  the most  recent  census

figures.  It further determined that the requested attorney's and

expert fees  were reasonable.   The court therefore  awarded fees

for work  expended on both the  1980 and 1990 census  claims.  We

affirm.

     Defendant's  technical focus  on  the 1980  census claim  is

misguided.    Plaintiffs  sued   the  town  to  achieve   a  fair

apportionment  of the town's voting districts, and, at every step

of  this   proceeding,  they  succeeded.     At  the  preliminary

injunction hearing, they proved  that the town's voting districts

were malapportioned under the 1980  census, and the court forbade

use  of these  districts in  the 1990  elections.  Once  the 1990

census data became available,  plaintiffs amended their complaint

and  eventually effected  redistricting based  on these  figures.

The district  court therefore  did not  abuse  its discretion  by

awarding  fees  for work  expended  on  plaintiffs' original  and

amended claims.

                               -5-

     Alternatively,  the town  argues that  special circumstances

render  any award  unjust.   The town  explains that  its charter

requires  districts   based  on  the  number   of  electors,  not

residents.   Johnston Town Charter Sec. 2-6.  It therefore claims

that  it "did  not  create  and  is  powerless  to  prevent"  the

malapportionment.   Appellant's Brief at 18-19.  The town asserts

that  its blamelessness  is  a special  circumstance that  should

relieve  it of  the  burden of  bearing  plaintiffs' fees.    See
                                                                 

Chastang v.  Flynn and Emrich Co., 541  F.2d 1040, 1045 (4th Cir.
                                 

1976) (citations omitted).

     The town's argument lacks  merit.  We note that  the charter

itself  requires the town to  redistrict within one  year of each

census  and more often if necessary, yet  the town took no action

until  it  was  sued 27  years  after  the  districts first  were

established.2   The town clearly had the authority to reapportion

the councilmanic districts, for it drafted the redistricting plan

incorporated in the consent judgment.  

     Finally, the  town contends that the  district court's award

of  fees  resulted from  a biased  perception  that the  town had

prolonged  the litigation  needlessly  and willfully.   The  town

argues that  newspaper articles critical  of its  conduct of  the

case  impermissibly influenced  the  district  court.   Defendant

appends copies  of these articles to its brief on appeal.  It did

                    

2  On appeal, the town urges that it made attempts to correct the
malapportionment before this lawsuit.   The record, however, does
not contain any competent evidence of these attempts.  

                               -6-

not  present the issue  of bias or  the articles to  the district

court.  

     We  decline to  consider the  question of  bias, for  it was

raised  for the  first  time on  appeal.   See  United  States v.
                                                              

Yefsky, No. 90-1174, slip op. at 22 n.7 (1st Cir. May 3, 1993).  
      

We do  not intend, however,  for our refusal  to be  construed as

conferring  merit  on  defendant's  claim.    The  town  has  not

presented  a   plausible  challenge   to  the   district  court's

impartiality.

     Affirmed.3
             

                    

3  In its brief, the town included two pages entitled "Appellant,
Town  of Johnston's,  Motion  for Rehearing,"  which purports  to
request reconsideration  of the  district court's award  of fees.
The town has  not filed a  motion requesting this relief,  and we
decline to  address  its self-styled  "motion."   The  issues  it
raises, however, are identical to those raised on appeal.

                               -7-